Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2016

                                      No. 04-16-00739-CV

                                          Kara LERMA,
                                            Appellant

                                                 v.

                                     PIPE MOVERS, INC.,
                                           Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 16-09-56471-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
        The clerk’s record is due November 21, 2016, but on November 15, 2016, the clerk filed
a notification of late record stating the clerk’s record will not be not filed because appellant has
not paid or made arrangements to pay the clerk’s fee to prepare the record and appellant is not
entitled to the record without paying the fee.

        Accordingly, we ORDER to provide written proof to this court on or before December
1, 2016 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have
been made to pay the clerk=s fee; or (2) appellant is entitled to the clerk=s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See id. R.
37.3 (b).

        We order the clerk of this court to serve a copy of this order on all counsel, the district
clerk, and the court reporter.
                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court